
	
		I
		111th CONGRESS
		1st Session
		H. R. 3672
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2009
			Mrs. McCarthy of New
			 York (for herself, Mr.
			 Costello, Mr. Andrews,
			 Mr. Kennedy,
			 Ms. Kaptur, and
			 Ms. Fudge) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To provide for an increase of $150 in social security
		  benefits for one month in 2010 to compensate for the lack of a cost-of-living
		  adjustment for that year, and to amend title II of the Social Security Act to
		  eliminate the requirement that there be a social security cost-of-living
		  adjustment for an adjustment in the contribution and benefit base to
		  occur.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security COLA Fix for 2010
			 Act.
		2.Findings and
			 statement of policy
			(a)FindingsThe Congress finds that—
				(1)no cost-of-living increase in social
			 security benefits is anticipated under current law for 2010; and
				(2)the rising costs
			 being endured by our Nation’s seniors and disabled individuals makes the lack
			 of such a cost-of-living increase particularly burdensome for them and their
			 families.
				(b)Statement of
			 policyIt is the policy of this Act to provide some compensation
			 to our Nation’s seniors and disabled individuals and their families for the
			 lack of a cost-of-living increase in social security benefits for 2010 by
			 providing for them a benefit increase of $150 for one month in 2010.
			3.Social security
			 benefit increase for one month payable in 2010
			(a)In
			 generalExcept as provided in
			 this section, each individual who is entitled to a monthly insurance benefit
			 under section 202 or 223 of the Social Security Act (42 U.S.C. 402, 423) for
			 the month in which this Act is enacted and is also entitled to such benefit for
			 the applicable increase month (as defined in subsection (b)) shall be entitled
			 to an increase in such benefit for the applicable increase month in the amount
			 of $150.
			(b)Applicable
			 increase monthFor purposes
			 of this section, the term applicable increase month means the
			 first month beginning after 180 days after the date of the enactment of this
			 Act
			(c)Restriction of
			 increase to one monthNothing in this section shall affect the
			 amount of a benefit under section 202 or 223 of the Social Security Act for any
			 month other than the applicable increase month.
			(d)NoticeNot later than the date of the benefit
			 payment to each individual which reflects the benefit increase under this
			 section, the Secretary of the Treasury shall issue to such individual a written
			 notice which includes the following statement: Your benefit payment for
			 ______ reflects a one-time increase in monthly insurance benefits for that
			 month of $150 which is in lieu of an annual cost-of-living increase in benefits
			 for 2010., with the blank space therein being filled with a reference
			 to the calendar month which is the applicable increase month.
			(e)Simultaneous
			 entitlementsIn any case in which an individual is entitled to 2
			 or more monthly insurance benefits under title II of the Social Security Act
			 for the applicable increase month, the increase provided in subsection (a)
			 shall apply to the total amount of such benefits for the applicable increase
			 month, after application of section 202(k)), in lieu of the amount of each
			 benefit which is so payable.
			(f)Effect on family
			 maximumThe amount of the increase in monthly insurance benefits
			 under subsection (a) shall be disregarded in determining reductions in benefits
			 under section 203(a) of the Social Security Act (42 U.S.C. 403(a)).
			(g)Increase To be
			 disregarded for purposes of all Federal and Federally assisted
			 programsThe increase under
			 subsection (a) shall not be regarded as income and shall not be regarded as a
			 resource for the applicable increase month and the following 9 months, for
			 purposes of determining the eligibility of the recipient (or the recipient’s
			 spouse or family) for benefits or assistance, or the amount or extent of
			 benefits or assistance, under any Federal program or under any State or local
			 program financed in whole or in part with Federal funds.
			(h)Increase not
			 considered income for purposes of taxationThe increase under
			 subsection (a) shall not be considered as gross income for purposes of the
			 Internal Revenue Code of 1986.
			(i)Benefits not
			 otherwise payableNothing in this section shall be construed to
			 provide, in connection with the increase of any benefit under this section, for
			 a payment of any amount of such benefit if such benefit is not otherwise
			 payable under subsection (t) or (x) of section 202 of the Social Security Act
			 (42 U.S.C. 402(t), (x)).
			4.Increases in
			 contribution and benefit base irrespective of whether a cost-of-living increase
			 in benefits has occurred
			(a)In
			 generalSection 230(a) of the
			 Social Security Act (42 U.S.C. 430(a)) is amended—
				(1)by striking
			 Whenever the Commissioner and all that follows through
			 the Commissioner shall also and inserting the following:
			 The Commissioner of Social Security shall;
				(2)by striking November 1 of the
			 calendar year in which such quarter occurs and inserting
			 November 1 of each calendar year; and
				(3)by striking
			 after the calendar year in which such quarter occurs and
			 inserting after such year.
				(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to the determination of the contribution and benefit base for years after
			 2009.
			
